891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter Louis Misquez CARREON, Petitioner-Appellant,v.Samuel A. LEWIS, Robert K. Corbin, Attorney General,Respondents-Appellees.
No. 88-2792.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 8, 1989.*Decided Dec. 1, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Peter Louis Misquez Carreon ("Carreon") appeals pro se from the district court's order dismissing his 28 U.S.C. § 2254 habeas corpus petitions for failure to exhaust available state remedies.   The petitions, consolidated by the district court, arise from two state criminal convictions.


3
A state prisoner must exhaust available state remedies with respect to each of the claims raised before a federal court will entertain a petition for writ of habeas corpus.  28 U.S.C. § 2254(b);   Rose v. Lundy, 455 U.S. 509 (1982).   From the briefs and records before us, it is clear Carreon has not exhausted all available state post-conviction remedies in regards to each claim raised in the petitions for writs of habeas corpus.   Accordingly, the order of the district court dismissing the petitions without prejudice is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3